04/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 21-0005


                                          PR 21-0005



IN RE THE MOTION OF JODY
WILLSON PALMER FOR ADMISSION
                                                                     ORDER
TO THE BAR OF THE STATE OF
MONTANA




      Jody Willson Palmer has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Palmer has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jody Willson Palmer may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this            day of April, 2021.




                    r    Ilks,   Eimig;



                    APR 1 3 2021
                         Greenwood
                 Bowen            Cou-
               Clerk of Supreme
                  State of frlInntana
    ‘617-2-,

  L,/"..5%
A2
 ) 1 .,/,listic.:!.11„